Name: Commission Regulation (EEC) No 1419/83 of 2 June 1983 amending Regulation (EEC) No 229/83 on special conditions for the granting of private storage aid for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 145/ 10 Official Journal of the European Communities 3 . 6 . 83 COMMISSION REGULATION (EEC) No 1419/83 of 2 June 1983 amending Regulation (EEC) No 229/83 on special conditions for the granting of private storage aid for pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Articles 4 (6), 5 (4) and 7 (2) thereof, Whereas Regulation (EEC) No 229/83 (3) introduced private storage aid for pigmeat from 1 February 1983 ; Whereas it is appropriate to raise the amounts of aid in view of the present situation of the market in pigmeat as well as because of the evolution of the cost of storage within the Community ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 229/83 shall be replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Its shall apply with effect from 1 June 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 June 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 307, 18 . 11 . 1980, p. 5 . 3 OJ No L 27, 29 . 1 . 1983 , p. 24 . 3 . 6 . 83 Official Journal of the European Communities No L 145/ 11 ANNEX (ECU/tonne) CCT heading No Products in respect of which aid is granted Amount of the aid for a storage period of Supplement or deduction 4 months 5 months 6 months 7 months per month per day 1 2 3 4 5 6 7 8 ex 02.01 A III a) 1 Whole carcases or half carcases without the head, flare fat, kidneys, forefeet, tail , diaphragm and spinal cord, fresh or chilled (') 261 292 323 354 31 1,03 ex 02.01 A III a) 2 Legs, fresh or chilled 314 349 384 419 35 1,17 ex 02.01 A III a) 3 Fore-ends or shoulders, fresh or chilled 314 349 384 419 35 x 1,17 ex 02.01 A III a) 4 Loins , with or without collar, fresh or chilled (2) 314 349 384 419 35 1,17 ex 02.01 A III a) 5 Bellies whole or trimmed by rectangular cut, fresh or chilled 163 190 217 244 27 0,90 ex 02.01 A III a) 6 aa) Bellies, whole or trimmed by rectangular cut, without rind and ribs, fresh or chilled 163 190 217 244 27 0,90 ex 02.01 A III a) 6 Cuts corresponding to 'middles ', with or without rind, fat or bones, fresh or chilled (3) 240 269 298 327 29 0,97 ex 02.01 A III a) 6 aa) Legs, fore-ends, shoulders, loins with or without collar or collars, boned, fresh or chilled (4) 314 349 384 419 35 1,17 (') The aid for products falling within subheading ex 02.01 A III a) 1 can also be granted for half carcases presented as Wiltshire sides, i.e. without the head, feet, tail , flare fat, kidneys, tenderloin, bone blade, sternum, vertebral column , pelvic bone and diaphragm. (2) Loins falling within subheading ex 02.01 A III a) 4 may be with or without rind, the adherent layer of fat, however, not exceeding 25 mm in depth . (3) Same presentation as for products falling within subheading 02.06 B I a) 2 . (4) Loins and collars falling within subheading ex 02.01 A III a) 6 aa) may be with or without rind, the adherent layer of fat, however, not exceeding 25 mm in depth . The minimum quantity of 15 tonnes refers to all products .